                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

SERGIO VALDES, an individual

              Plaintiff,

v.                                                  Case No: 2:17-cv-417-FtM-29CM

GREATER NAPLES FIRE
RESCUE DISTRICT,

              Defendant.


                                          ORDER

        This matter comes before the Court upon review of Defendant’s Motion to Seal

filed on October 31, 2018.      Doc. 29. Defendant seeks to file under seal exhibits

attached to its motion for summary judgment (Doc. 31) that contain Plaintiff’s

medical records. Id. at 1-2. Defendant identifies the exhibits and page numbers in

the motion and explains that it is necessary to file the medical records to show a

diagnosis that is “critical” to Defendant’s summary judgment motion. Id. Plaintiff,

who is proceeding pro se, advised Defendant that he does “not mind” if the medical

records are filed publicly, but apparently does not oppose the motion to seal. See id.

at 3.

        Pursuant to Local Rule 1.09(a),

        [u]nless filing under seal is authorized by statute, rule, or order, a party
        seeking to file under seal any paper or other matter in any civil case
        shall file and serve a motion, the title of which includes the words
        “Motion to Seal” and which includes (i) an identification and description
        of each proposed for sealing; (ii) the reason that filing each item is
        necessary; (iii) the reason that sealing each item is necessary; (iv) the
        reason that a means other than sealing is unavailable or unsatisfactory
        to preserve the interest advanced by the movant in support of the seal;
        (v) a statement of the proposed duration of the seal; and (vi) a
        memorandum of legal authority supporting the seal. The movant shall
        not file or otherwise tender to the Clerk any item proposed for sealing
        unless the Court has granted the motion required by this section.

M.D. Fla. Rule 1.09(a).

        Upon review, the Court finds that Defendant has sufficiently identified and

described the documents proposed for sealing and sufficiently explained that filing

the documents under seal is necessary.

        ACCORDINGLY, it is

        ORDERED:

        Defendant’s Motion to Seal (Doc. 29) is GRANTED. Defendant shall have up

to and including November 8, 2018 to file under seal the exhibit pages identified in

the motion. See Doc. 29 at 1-2.

        DONE and ORDERED in Fort Myers, Florida on this 1st day of November,

2018.




Copies:
Counsel of record
Pro se parties




                                         -2-
